Case: 19-50942     Document: 00515593385         Page: 1    Date Filed: 10/07/2020




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 7, 2020
                                  No. 19-50942                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Luis Eduardo Hinojosa-Almance,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:19-CR-258-1


   Before Higginbotham, Jones, and Higginson, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
          Appellant Luis Eduardo Hinojosa-Almance (“Hinojosa”) pleaded
   guilty to marijuana-trafficking offenses and received two concurrent, within-
   Guidelines sentences of 27 months. On appeal, Hinojosa challenges the
   district court’s denial of a sentencing adjustment for acceptance of
   responsibility, as well as the substantive reasonableness of his sentence.
   Finding no error, we affirm.
Case: 19-50942          Document: 00515593385            Page: 2   Date Filed: 10/07/2020




                                          No. 19-50942


                                                I.
          Border Patrol agents arrested Hinojosa on March 17, 2019, after
   finding two bundles of marijuana in an auxiliary fuel tank attached to his
   truck. Within a few days, Hinojosa was released from custody on a $40,000
   appearance bond. Among other conditions of his pretrial release, he was
   ordered not to drink alcohol excessively and to report any contact with law
   enforcement to the Pretrial Services Office within 24 hours. The following
   month, a grand jury returned a two-count indictment charging Hinojosa with
   importing and possessing marijuana with intent to distribute. 1 He pleaded
   guilty in June without a plea agreement, and his sentencing hearing was set
   for September.
          Hinojosa maintained employment as a welder and supported his wife
   and two children while awaiting sentencing. However, he reported to Pretrial
   Services that on the night of August 3, 2019, he violated the excessive-
   drinking condition of his bond. He had caught a ride home with a friend after
   drinking twelve beers at a bar, then, once home, begun arguing with his wife.
   As the argument escalated, Hinojosa decided to leave the home. He drove
   away in his truck, still inebriated, but then recognized he was unfit to drive
   and pulled over, leaving his truck “at an unknown location.” He walked back
   toward his house, where his sister had become so concerned about his driving
   under the influence that she called the police. By the time officers arrived,
   Hinojosa was at home and asleep.
          In addition to this episode, Pretrial Services learned that Hinojosa had
   failed to timely report contact with law enforcement despite having received
   three traffic citations on July 6, 2019. As a result of these infractions,
   Hinojosa’s pretrial release conditions were modified to prohibit alcohol use


          1
              See 21 U.S.C. §§ 952, 960, 841(a)(1).




                                                 2
Case: 19-50942         Document: 00515593385             Page: 3   Date Filed: 10/07/2020




                                          No. 19-50942


   entirely, and Hinojosa was ordered to receive substance abuse counseling. He
   complied with the new conditions up until his sentencing hearing, attending
   AA meetings twice a week and abstaining from alcohol.
          At sentencing, the district court denied Hinojosa’s request for a
   downward adjustment for acceptance of responsibility, reasoning “that a
   defendant’s failure to comply with conditions of a bond is highly relevant to
   assessing the sincerity of [his] contrition.” Moreover, the drunk-driving
   incident was a sign that Hinojosa had not fully “withdrawn from criminal
   conduct.” The district court also denied Hinojosa’s motion for a downward
   variance and imposed two concurrent sentences of 27 months, at the bottom
   of Hinojosa’s Guidelines range. On appeal, Hinojosa challenges the district
   court’s denial of an acceptance-of-responsibility adjustment. He also
   contends that his 27-month sentence is substantively unreasonable.
                                              II.
                                              A.
          Section 3E1.1(a) of the Sentencing Guidelines provides for a two-
   offense-level downward adjustment “[i]f the defendant clearly demonstrates
   acceptance of responsibility for his offense.” The Guidelines furnish a
   nonexclusive list of factors for the district court to consider in determining
   whether a defendant qualifies for this adjustment, including “voluntary
   termination or withdrawal from criminal conduct or associations.” 2
   Although a defendant’s “[e]ntry of a plea of guilty prior to the
   commencement of trial combined with truthfully admitting the conduct
   comprising the offense of conviction . . . will constitute significant evidence




          2
              U.S.S.G. § 3E1.1 cmt. n.1(B).




                                               3
Case: 19-50942           Document: 00515593385               Page: 4         Date Filed: 10/07/2020




                                             No. 19-50942


   of acceptance of responsibility,” 3 he “is not entitled to this adjustment
   simply by virtue of pleading guilty.” 4 A guilty plea “may be outweighed by
   conduct . . . that is inconsistent with such acceptance of responsibility.” 5
           “[W]e review the district court’s interpretation and application of the
   sentencing guidelines de novo and its findings of fact for clear error.” 6
   However, because the district court “is in a unique position to evaluate a
   defendant’s acceptance of responsibility,” 7 its denial of a § 3E1.1 adjustment
   is “reviewed with particular deference.” 8 Such a “ruling should not be
   disturbed unless it is without foundation.” 9
                                                  B.
           It is undisputed that Hinojosa violated his pretrial release conditions
   by failing to report police contact and drinking excessively. He also engaged
   in criminal conduct by driving under the influence of alcohol. Hinojosa
   argues that he was nevertheless entitled to a § 3E1.1(a) adjustment because
   his pretrial release violations were unrelated to his marijuana offenses, for
   which he “had sincerely and contritely accepted responsibility.”



           3
               Id. § 3E1.1 cmt. n.3.
           4
               United States v. Pierce, 237 F.3d 693, 694 (5th Cir. 2001).
           5
               U.S.S.G. § 3E1.1 cmt. n.3.
           6
               United States v. Lord, 915 F.3d 1009, 1017 (5th Cir. 2019).
           7
            United States v. Cabrera, 288 F.3d 163, 175 (5th Cir. 2002) (per curiam) (quoting
   U.S.S.G. § 3E1.1 cmt. n.5).
           8
             Lord, 915 F.3d at 1017; see United States v. Najera, 915 F.3d 997, 1002 (5th Cir.
   2019) (quoting United States v. Maldonado, 42 F.3d 906, 913 (5th Cir. 1995)) (“A district
   court’s refusal to reduce a sentence for acceptance of responsibility is reviewed under a
   standard ‘even more deferential than a pure clearly erroneous standard.’”).
           9
              Maldonado, 42 F.3d at 913 (internal quotation marks omitted) (quoting United
   States v. Roberson, 872 F.2d 597, 610 (5th Cir. 1989)).




                                                   4
Case: 19-50942           Document: 00515593385              Page: 5      Date Filed: 10/07/2020




                                            No. 19-50942


           It is not reversible error for the district court to deny a § 3E1.1(a)
   reduction where the defendant broke the law while on bond, even where
   those violations were not directly related to the underlying criminal conduct
   with which he was charged. 10 A district court may also consider any violation
   of the defendant’s pretrial release conditions. 11 Even without considering
   Hinojosa’s pretrial release violations, his driving while intoxicated supports
   the district court’s decision, which is therefore not without foundation.
                                                 III.
                                                 A.
           Hinojosa next contends that his 27-month sentence is substantively
   unreasonable. 18 U.S.C. § 3553(a) requires the district court to “impose a
   sentence sufficient, but not greater than necessary, to comply with the
   purposes” enumerated by the statute, which include deterrence, public
   safety, and respect for the law. 12 Because Hinojosa properly preserved his
   objection, we review the reasonableness of his sentence for abuse of
   discretion. 13



           10
             United States v. Rickett, 89 F.3d 224, 225 (5th Cir. 1996) (“The district court may
   properly deny a reduction for acceptance of responsibility for failure to refrain from
   criminal conduct while on pretrial release.”); United States v. Watkins, 911 F.2d 983, 985
   (5th Cir. 1990) (“[T]he district court’s interpretation that acceptance of responsibility
   includes refraining from any violations of the law is not without foundation.”).
           11
               See Rickett, 89 F.3d at 227 (“This court has also held that it was not improper for
   a district court to consider a defendant’s failure to comply with the conditions of his bond
   in determining whether to grant a reduction for acceptance of responsibility.” (citing
   United States v. Hooten, 942 F.2d 878, 882-83 (5th Cir. 1991)).
           12
                18 U.S.C. § 3553(a); see id. § 3553(a)(2)(A)–(D).
           13
               At sentencing, Hinojosa’s counsel argued that his 27-to-33-month Guidelines
   range was excessive and requested a sentence of 12 months and a day. However, counsel
   did not object to Hinojosa’s sentence after it was pronounced. At the time of the parties’
   briefing in this case, it was unclear whether a post-pronouncement objection was necessary




                                                  5
Case: 19-50942           Document: 00515593385              Page: 6       Date Filed: 10/07/2020




                                            No. 19-50942


           Our review “is highly deferential, because the sentencing court is in a
   better position to find facts and judge their import under the § 3553(a) factors
   with respect to a particular defendant.” 14 Moreover, we apply a presumption
   of reasonableness to within-Guidelines sentences like Hinojosa’s. 15 That
   presumption is rebutted only upon a showing “that the district court did not
   consider a sentencing factor that should have received significant weight,
   gave significant weight to a factor it should have discounted, or made a clear
   error of judgment when it balanced the relevant factors.” 16
                                                  B.
           Hinojosa contends that his 27-month sentence is “unnecessary” and
   “fails to account for [his] history and circumstances.” He points out that he
   had a clean record prior to this offense, cooperated with authorities following
   his arrest, and maintained employment while addressing his alcoholism
   through AA. The record shows that the district court considered all these
   factors, which were ably presented by counsel at a lengthy hearing, before
   determining that a Guidelines sentence was appropriate. Hinojosa does not
   engage with the presumption of reasonableness that attends his sentence.
   Rather, his “claim amounts to a request that we reweigh the sentencing




   to preserve a substantive-reasonableness challenge. However, the Supreme Court has since
   held that “advocating for a particular sentence” before the district court, as counsel did
   here, is sufficient to “inform[] the court of the legal error at issue” and preserve the
   defendant’s “challenge to the substantive reasonableness of the sentence.” Holguin-
   Hernandez v. United States, 140 S. Ct. 762, 766–67 (2020).
           14
            United States v. Hernandez, 633 F.3d 370, 375 (5th Cir. 2011) (internal quotation
   marks omitted) (quoting United States v. Key, 599 F.3d 469, 473 (5th Cir. 2010)).
           15
                See United States v. Simpson, 796 F.3d 548, 557 (5th Cir. 2015).
           16
             United States v. Rodriguez-De la Fuente, 842 F.3d 371, 375 (5th Cir. 2016); see
   United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).




                                                   6
Case: 19-50942          Document: 00515593385              Page: 7      Date Filed: 10/07/2020




                                           No. 19-50942


   factors and substitute our judgment for that of the district court, which we
   will not do.” 17
                                                IV.
          For the foregoing reasons, the judgment of the district court is
   affirmed.




          17
               United States v. Hernandez, 876 F.3d 161, 167 (5th Cir. 2017) (per curiam).




                                                 7